DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 15 is canceled.
Applicant’s amendments have overcome prior Specification and Claim objections, as well as rejections based on 35 U.S.C. 112 and 35 U.S.C. 101.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment regarding Claims was given in a telephone interview with John C. Reich (Registration No. 37,703) on 3/25/2021.

Claims - - Please amend independent claims 1, 13 and 14 as follows:

1. (Currently Amended) An apparatus comprising: 
a computer device including a processor and memory in data communication with the processor, the computer device configured to: 
monitor control signals from more than one adjustment system indicating a need to adjust operation of at least one energy storage, at least one adjustment system relating 
receive the control signals from more than one adjustment system; 
convert two or more of the control signals into electrical current values despite the different forms the different adjustment systems; 
compare the control signals and select the one with the smallest current value; and 
control operation of at least one control device configured to regulate the current of the energy storage based on the selection by dispatching an adjustment signal by internet based communication.



13. (Currently Amended) A method for energy management, the method comprising: 
monitoring control signals from more than one adjustment system indicating a need to adjust operation of at least one energy storage, at least one adjustment system relating to one form of control indication and at least one other adjustment system relating to a second form of control indication; 
receiving the control signals from more than one adjustment system;
converting two or more of the control signals into electrical current values despite the different forms of control indication used by the different adjustment systems; 
comparing the control signals and selecting the one with the smallest current value; and 




14. (Currently Amended) A non-transitory computer-readable medium comprising a computer program encoded with instructions that, when executed by at least one processing unit, causes the at least one processing unit to perform the acts of: 
monitoring control signals from more than one adjustment system indicating a need to adjust operation of at least one energy storage, at least one adjustment system relating to one form of control indication and at least one other adjustment system relating to a second form of control indication; 
receiving the control signals from more than one adjustment system;
converting two or more of the control signals into electrical current values despite the different forms of control indication used by the different adjustment systems; 
comparing the control signals and selecting the one with the smallest current value; and 
controlling operation of at least one control device configured to regulate the current of the energy storage based on the selection by dispatching an adjustment signal by internet based communication.

Allowable Subject Matter
Claim(s) 1-14 is/are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119